Exhibit 10.5

 

--------------------------------------------------------------------------------

 

REGISTRATION RIGHTS AGREEMENT

 

--------------------------------------------------------------------------------

 

Between

 

CORAUTUS GENETICS INC.

 

and

 

BOSTON SCIENTIFIC CORPORATION

 

Dated as of June 27 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE 1 DEFINITIONS

   1

    1.1

  CERTAIN DEFINED TERMS    1

    1.2

  OTHER DEFINED TERMS    3

ARTICLE 2 REGISTRATION RIGHTS

   4

    2.1

  DEMAND REGISTRATION    4

    2.2

  SELECTION OF UNDERWRITER(S)    4

    2.3

  PRIORITY IN REQUESTED REGISTRATION    4

    2.4

  LIMITS ON DEMAND REGISTRATIONS    5

    2.5

  WITHDRAWAL    5

    2.6

  SHELF REGISTRATION    5

    2.7

  EFFECTIVE REGISTRATION STATEMENT    5

    2.8

  PIGGYBACK REGISTRATION    6

    2.9

  ALLOCATION OF SECURITIES INCLUDED IN A PUBLIC OFFERING    6

    2.10

  OBLIGATIONS OF THE COMPANY    7

    2.11

  EXPENSES OF REGISTRATION    12

    2.12

  INDEMNIFICATION    13

    2.13

  ASSIGNMENT OF REGISTRATION RIGHTS    16

ARTICLE 3 MISCELLANEOUS

   16

    3.1

  FURTHER ACTION    16

    3.2

  EXPENSES    16

    3.3

  NOTICES    17

    3.4

  INTERPRETATION AND RULES OF CONSTRUCTION    17

    3.5

  PUBLIC ANNOUNCEMENTS    18

    3.6

  SEVERABILITY    18

    3.7

  ENTIRE AGREEMENT    19

    3.8

  REMEDIES    19

    3.9

  ASSIGNMENT    19

    3.10

  SUCCESSORS AND ASSIGNS    19

    3.11

  GOVERNING LAW    19

    3.12

  COUNTERPARTS    20

 

Exhibit A - List of Agreements Relating to Registration Rights

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June 27, 2005 by and between CORAUTUS GENETICS INC., a Delaware
corporation (the “Company”), and BOSTON SCIENTIFIC CORPORATION, a Delaware
corporation (the “Investor”).

 

W I T N E S S E T H :

 

WHEREAS, the parties have entered into an Investment Agreement, dated as of June
27, 2005 (the “Investment Agreement”), pursuant to which the Investor has
agreed, among other things, to subscribe for and purchase 2,105,264 shares (the
“Purchased Shares”) of common stock of the Company, par value $0.001 per share
(the “Common Stock”); and

 

WHEREAS, the parties desire to enter into this Agreement to govern certain of
their rights, duties and obligations in connection with the shares of the
capital stock of the Company to be held by the Investor and any permitted
transferees.

 

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, it
is agreed as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1 Certain Defined Terms

 

As used in this Agreement, the following terms shall have the following
meanings:

 

(a) “Affiliate” means, with respect to any specified Person, any other Person
that directly, or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such specified Person.

 

(b) “Business Day” means any day that is not a Saturday, a Sunday or any other
day on which banks are required or authorized by Law to be closed in the City of
New York.

 

(c) “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, as trustee or executor, by contract or
otherwise, including, without limitation, the ownership, directly or indirectly,
of securities having the power to elect a majority of the board of directors or
similar body governing the affairs of such Person.

 

(d) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------

(e) “Governmental Authority” means any United States or non-United States
federal, national, supranational, state, provincial, local, or similar
government, governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body.

 

(f) “Law” means any other United States or non-United States federal, national,
supranational, state, provincial, local or similar statute, law, ordinance,
regulation, rule, code, order, requirement or rule of law.

 

(g) “Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other entity, as well as any syndicate or
group that would be deemed to be a person under Section 13(d)(3) of the Exchange
Act.

 

(h) “Preliminary Prospectus” shall mean any preliminary Prospectus or
preliminary Prospectus supplement that may be included in any Registration
Statement.

 

(i) “Private Placement” shall mean any offering or placement of securities of
the Company in a transaction that is exempt from the registration requirements
of the Securities Act.

 

(j) “Prospectus” shall mean the Prospectus included in any Registration
Statement (including, without limitation, a prospectus that includes information
previously omitted from a prospectus filed as part of an effective Registration
Statement in reliance on Rule 430A under the Securities Act), as amended or
supplemented by any Prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

(k) “Public Offering” shall mean the offer of shares of Common Stock or
securities convertible into or exchangeable for Common Stock on a
broadly-distributed basis, not limited to sophisticated investors (except for
qualified institutional buyers pursuant to Rule 144A under the Securities Act),
pursuant to a firm-commitment or best-efforts underwriting or purchase
arrangement.

 

(l) “register”, “registered” and “registration” refer to a registration effected
by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement or document.

 

(m) “Registrable Securities” means at any time (a) the Purchased Shares and (b)
any Common Stock of the Company issued as (or issuable upon the conversion or
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange for, or in replacement of,
the Purchased Shares. For purposes of this Agreement, any Registrable Securities
shall cease to be Registrable Securities upon the earlier of (i) when they have
been registered under the Securities Act (the registration statement in
connection therewith having been declared effective) and disposed of pursuant to
such effective registration statement, (ii) when they are sold by a Person in a
transaction in which the rights and

 

2



--------------------------------------------------------------------------------

obligations under the provisions of this Agreement are not assigned, (iii) when
they have been sold or distributed pursuant to Rule 144 (including Rule 144(k))
or (iv) when all such Registrable Securities held by such holder may be sold or
distributed without registration pursuant to Rule 144(k).

 

(n) “Registration Statement” shall mean any registration statement of the
Company under the Securities Act that covers any of the Registrable Securities,
including the prospectus, amendments and supplements to such Registration
Statement, including post-effective amendments, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
Registration Statement.

 

(o) “Rule 144” means Rule 144 promulgated under the Securities Act or any
successor rule thereto.

 

(p) “SEC” means the Securities and Exchange Commission.

 

(q) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations thereunder.

 

(r) “Transaction Documents” shall have the meaning ascribed thereto in the
Investment Agreement.

 

1.2 Other Defined Terms

 

The following terms shall have the meanings defined for such terms in the
Sections set forth below:

 

Term

--------------------------------------------------------------------------------

  

Section

--------------------------------------------------------------------------------

Agreement

   Preamble

Blackout Period

   2.10(b)

Common Stock

   Recitals

Company

   Preamble

Company Indemnified Person

   2.12(b)

Demand

   2.1

Existing Agreements

   2.9

Existing Holders

   2.8

indemnifying parties

   2.12(c)

Investment Agreement

   Recitals

Investor

   Preamble

Investor Indemnified Person

   2.12(a)

Losses

   2.12(a)

Maximum Number

   2.8

NASDAQ

   2.10(c)(13)

Proceeding(s)

   2.12(c)

Purchased Shares

   Recitals

Registration Expenses

   2.11(a)

Seller(s)

   2.9(a)

 

3



--------------------------------------------------------------------------------

ARTICLE 2

 

REGISTRATION RIGHTS

 

2.1 Demand Registration

 

If at any time after the first year anniversary of the issuance of the Purchased
Shares to the Investor, the Investor shall request the Company in writing (each,
a “Demand”) to register under the Securities Act a specified number of
Registrable Securities, the Company shall use commercially reasonable best
efforts to effect the registration under the Securities Act of the Registrable
Securities which the Company has been so requested to register as soon as
reasonably practicable so as to permit the sale thereof, and in connection
therewith shall prepare and file a Registration Statement with the SEC under the
Securities Act to effect such registration; provided, that each such request
shall (a) specify the number of shares of Registrable Securities intended to be
offered and sold, (b) describe the nature or method of the proposed offer and
sale thereof and (c) contain the undertaking of the Investor to provide all such
information and materials and take all such action as may be required in order
to permit the Company to comply with all applicable requirements of the SEC and
to obtain any desired acceleration of the effective date of such Registration
Statement.

 

2.2 Selection of Underwriter(s)

 

If the registration pursuant to Section 2.1 relates to an underwritten offering,
the managing or lead underwriter(s) shall be an underwriter(s) of nationally
recognized standing selected by the Company, which shall be reasonably
acceptable to the Investor; provided, if the foregoing is inconsistent with any
agreement that is in effect between the Company and an underwriter on the date
hereof (but not as such agreement may be hereafter amended), then the Investor
shall have the right to approve the co-lead manager.

 

2.3 Priority in Requested Registration

 

If a registration pursuant to Section 2.1 involves an underwritten offering, and
the managing or lead underwriter(s) shall advise the Investor in writing (a copy
of which shall be provided to the Company by the Investor) that, in its or their
reasonable commercial judgment, the number of Registrable Securities requested
to be included in such registration by the Investor, the Company and any other
Person exceeds the number which can be sold in such offering within a price
range acceptable to the Investor, the Company shall include in such registration
the number of securities that the Company is so advised can be sold in such
offering, as follows: (i) first, the Registrable Securities proposed to be
included by the Investor, (ii) second, the Registrable Securities requested by
the Company, unless otherwise provided in an agreement between the Company and
another Person(s), and (iii) third, the Registrable Securities of any other
Person(s) proposed to be included in such registration, in accordance, as to the
priorities among such other Person(s), with the rights contained in the
respective agreements into which such Person(s) and the Company have entered.

 

4



--------------------------------------------------------------------------------

2.4 Limits on Demand Registrations

 

The Company shall not be required to effect any registration pursuant to Section
2.1 or 2.6 after two Demands requested by the Investor pursuant to Section 2.1
and/or 2.6 shall have been effected.

 

2.5 Withdrawal

 

The Investor shall have the right to request withdrawal of any Registration
Statement filed with the SEC pursuant to Section 2.1 or Section 2.6 (and the
Company shall so withdraw such Registration Statement) so long as such
Registration Statement has not become effective, provided that, in such case,
the Investor shall pay all related out-of-pocket Registration Expenses (as
defined below in Section 2.11(a)) reasonably incurred by the Company unless a
Registration Statement shall be effected pursuant to Section 2.1 or Section 2.6
within 270 days after such withdrawal.

 

2.6 Shelf Registration

 

If at any time after the first year anniversary of the issuance of the Purchased
Shares the Investor shall request to the Company in writing, the Company shall
use commercially reasonable best efforts to file and cause to be declared
effective a “shelf” Registration Statement on any appropriate form pursuant to
Rule 415 (or similar rule that may be adopted by the SEC) under the Securities
Act for Registrable Securities, which form shall be available for the sale of
the Registrable Securities in accordance with the intended method or methods of
distribution thereof. The Company agrees to use commercially reasonable best
efforts to keep such Registration Statement continuously effective and usable
for resale of Registrable Securities, for a period of twenty-four months from
the date on which the SEC declares such Registration Statement effective or such
shorter period which will terminate at such time as the Investor has sold all
the Registrable Securities covered by such Registration Statement or such time
as such securities cease to be Registrable Securities as defined in Section 1.1;
provided, however, that the Company may elect that such Registration Statement
not be filed or usable during any Blackout Period (as defined in Section
2.10(b)). The Investor shall be entitled to a total of one “shelf” registration
pursuant to this Section 2.6, which shall count as one Demand for purposes of
the limitations on Demands set forth in Section 2.4.

 

2.7 Effective Registration Statement

 

A registration requested pursuant to Section 2.1 or 2.6 shall not be deemed to
be effected if (a) a Registration Statement with respect thereto shall not have
become effective under the Securities Act and remained effective for at least 90
days or until the completion of the distribution of the Registrable Securities
thereunder, whichever is earlier (including, without limitation, because of a
withdrawal of such Registration Statement by the Investor prior to the
effectiveness thereof pursuant to Section 2.5 hereof), (b) after it has become
effective, such registration is interfered with for any reason by any stop
order, injunction or other order or requirement of the SEC or any other
Governmental Authority, or as a result of the initiation of any proceeding for
such a stop order by the SEC through no fault of the Investor and the result of
such interference is to prevent the Investor from disposing of such Registrable
Securities

 

5



--------------------------------------------------------------------------------

proposed to be sold in accordance with the intended methods of disposition, (c)
the Company exercises its rights under Section 2.10(b), and the result is a
delay in the proposed distribution of any Registrable Securities and the
Investor determines not to sell such Registrable Securities pursuant to such
registration as a result of such delay, or (d) the conditions to closing
specified in the purchase agreement or underwriting agreement entered into in
connection with any underwritten offering shall not be satisfied or waived with
the consent of the Investor.

 

2.8 Piggyback Registration

 

Beginning on the date of the issuance of the Purchased Shares, if the Company
proposes to register any shares of Common Stock for itself or any of its
stockholders (the stockholders at such time being the “Existing Holders”) under
the Securities Act on a Registration Statement on Form S-1, Form S-2 or Form S-3
(or an equivalent general registration form then in effect), the Company shall
give written notice of such proposal at least 15 days before the anticipated
filing date, which notice shall include the intended method of distribution of
such shares, to the Investor. Such notice shall specify at a minimum the number
of shares of Common Stock proposed to be registered, the proposed filing date of
such Registration Statement, any proposed means of distribution of such shares
and the proposed managing underwriter, if any. Subject to Section 2.9, upon the
written request of the Investor, given within 10 days after the receipt of any
such written notice by facsimile confirmed by mail (which request shall specify
the Registrable Securities intended to be disposed of by the Investor), the
Company will use commercially reasonable best efforts to include in the
Registration Statement the Registrable Securities referred to in the Investor’s
request; provided, however, that if such Registration Statement relates to a
Public Offering, then any participation in such Public Offering by the Investor
shall be on substantially the same terms as the Company’s (or its other
stockholders’) participation therein; and provided further that the amount of
Registrable Securities to be included in any such Public Offering shall not
exceed the maximum number which the managing underwriter of such Public Offering
considers in its reasonable commercial judgment to be appropriate based on
market conditions and other relevant factors (the “Maximum Number”). The
Investor agrees not to sell any of the Registrable Securities that may be
registered pursuant to this Section 2.8 for a period of one year after the date
of the issuance of the Purchased Shares. The Investor shall have the right to
withdraw a request to include Registrable Securities in any Public Offering
pursuant to this Section 2.8 by giving written notice to the Company of its
election to withdraw such request at least five business days prior to the
proposed effective date of such Registration Statement.

 

2.9 Allocation of Securities Included in a Public Offering

 

(a) If the lead managing underwriter for any Public Offering to be effected
pursuant to Section 2.8 of this Agreement shall advise the Company and the
Investor (each, a “Seller” and, collectively, the “Sellers”) in writing that the
number of shares of Common Stock sought to be included in such Public Offering
(including those sought to be offered by the Company, those sought to be offered
by the Sellers and those sought to be offered by Existing Holders) is more than
the Maximum Number, the shares of Common Stock to be included in such Public
Offering shall be allocated pursuant to the following procedures: First, the
Company shall be entitled to include all of the securities that it has proposed
to include, and second, to the extent that any other securities may be included
without exceeding the Maximum Number, and subject to rights of any holders of
the Company’s Securities under the agreements listed on

 

6



--------------------------------------------------------------------------------

Exhibit A (the “Existing Agreements”), the Investor shall be entitled to
participate in that registration on a basis no less favorable than that of any
other holder of the Company’s securities.

 

(b) Notwithstanding anything to the contrary in Section 2.8 and Section 2.9(a),
the Investor shall be entitled to participate in a Public Offering effected by
the Company pursuant to a request under an Existing Agreement only to the extent
that the terms of such Existing Agreement permits the Investor to so
participate. The Company agrees that in any modification or amendment of an
Existing Agreement, the rights of the Investor as granted under this Agreement
will not be adversely affected, and that registration rights granted by the
Company under any future registration rights agreement that the Company may
enter into will be on a basis no more favorable than the rights granted to the
Investor herein, unless the Company also grants equivalent rights to the
Investor at the time of such other agreement.

 

2.10 Obligations of the Company

 

(a) Whenever the Company is required by the provisions of this Agreement to use
commercially reasonable best efforts to effect the registration of any Common
Stock under the Securities Act, the Company shall (i) prepare and, as soon as
reasonably possible and in any event within 45 days following receipt of a
notice from the Investor to that effect, file with the SEC a Registration
Statement with respect to such Registrable Securities, and shall use
commercially reasonable best efforts to cause such Registration Statement to
become effective and to remain effective until the sale of all of the shares of
Registrable Securities so registered or, in the case of a “shelf” registration
statement filed pursuant to Section 2.6, for the period specified in that
Section; (ii) prepare and file with the SEC such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be reasonably necessary to make and to keep such Registration Statement
effective and to comply with the provisions of the Securities Act with respect
to the sale or other disposition of all securities proposed to be registered
pursuant to such Registration Statement until the sale of all of the shares of
Registrable Securities so registered or, in the case of a “shelf” registration
statement filed pursuant to Section 2.6, for the period specified in that
Section; and (iii) take all such other action either necessary or desirable to
permit the shares of Registrable Securities held by the Investor to be
registered and disposed of in accordance with the method of disposition
described herein.

 

(b) Notwithstanding the foregoing, if the Company shall furnish to the Investor
a certificate signed by its Chairman, Chief Executive Officer or Chief Financial
Officer stating that filing a Registration Statement or maintaining
effectiveness of a current Registration Statement would have a material adverse
effect on the Company or its stockholders in relation to any material financing,
acquisition or other corporate transaction, and the Company has determined in
good faith that such disclosure is not in the best interests of the Company and
its shareholders, the Company shall be entitled to postpone filing or suspend
the use by the Investor of the Registration Statement for a reasonable period of
time, but not in excess of 60 consecutive calendar days (a “Blackout Period”).
The Company shall be entitled to exercise such suspension rights more than one
time in any calendar year; provided that such exercise shall not prevent the
Investor from being entitled to at least 240 days of effective registration
rights per year and that no suspension period may commence if it is less than 30
calendar days from the prior such suspension period.

 

7



--------------------------------------------------------------------------------

(c) In connection with any Registration Statement, the following provisions
shall apply:

 

(1) The Company shall furnish to the Investor, prior to the filing thereof with
the SEC, a copy of any Registration Statement, and each amendment thereof and
each amendment or supplement, if any, to the Prospectus included therein and
shall afford the Investor, the managing underwriters, and their respective
counsel, if any, a reasonable opportunity within a reasonable time period to
review and comment on copies of all such documents (including a reasonable
opportunity to review copies of any documents to be incorporated by reference
therein and all exhibits thereto) proposed to be filed.

 

(2) The Company shall take such action as may be necessary so that: (i) any
Registration Statement and any amendment thereto and any Prospectus forming part
thereof and any amendment or supplement thereto (and each report or other
document incorporated therein by reference) complies in all material respects
with the Securities Act and the Exchange Act and the respective rules and
regulations thereunder, (ii) any Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, and (iii) any
Prospectus forming part of any Registration Statement, and any amendment or
supplement to such Prospectus, does not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

(3) The Company shall advise the Investor and, if requested by the Investor,
confirm such advice in writing of:

 

(i) when a Registration Statement and any amendment thereto has been filed with
the SEC and when the Registration Statement or any post-effective amendment
thereto has become effective;

 

(ii) any request by the SEC for amendments or supplements to the Registration
Statement or the Prospectus included therein or for additional information;

 

(iii) the issuance by the SEC of any stop order suspending effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;

 

(iv) the receipt by the Company of any notification with respect to the
suspension of the qualification of the securities included therein for sale in
any jurisdiction or the initiation of any proceeding for such purpose; and

 

(v) the happening of any event that requires the making of any changes in the
Registration Statement or the Prospectus so that, as of such date, the
Registration Statement and the Prospectus do not contain an untrue statement of
a material fact and do not omit to state a material fact required to be stated
therein or necessary to make the statements

 

8



--------------------------------------------------------------------------------

therein (in the case of the Prospectus, in the light of the circumstances under
which they were made) not misleading (which advice shall be accompanied by an
instruction to suspend the use of the Prospectus relating to such Registrable
Securities until the requisite changes have been made).

 

(4) The Company shall use commercially reasonable best efforts to prevent the
issuance, and if issued to obtain the withdrawal, of any order suspending the
effectiveness of the Registration Statement relating to such Registrable
Securities at the earliest possible time.

 

(5) The Company shall furnish to the Investor with respect to the Registration
Statement relating to such Registrable Securities, without charge, such number
of copies of such Registration Statement and any post-effective amendment
thereto, including financial statements and schedules, and all reports, other
documents and exhibits (including those incorporated by reference) as the
Investor shall reasonably request.

 

(6) The Company shall furnish to the Investor such number of copies of any
Prospectus (including any preliminary Prospectus and any amended or supplemented
Prospectus) relating to such Registrable Securities, in conformity with the
requirements of the Securities Act, as the Investor may reasonably request in
order to effect the offering and sale of the shares of such Registrable
Securities to be offered and sold, but only while the Company shall be required
under the provisions hereof to cause the Registration Statement to remain
effective, and the Company consents (except during a Blackout Period or event
contemplated by Section 2.10(c)(3)(iii)-(v)) to the use of the Prospectus or any
amendment or supplement thereto by the Investor in connection with the offering
and sale of the Registrable Securities covered by the Prospectus or any
amendment or supplement thereto.

 

(7) Prior to any offering of Registrable Securities pursuant to any Registration
Statement, the Company shall use commercially reasonable best efforts to
register or qualify the Registrable Securities covered by such Registration
Statement under the securities or blue sky Laws of such states as the Investor
shall reasonably request, maintain any such registration or qualification
current until the earlier of the sale of the Registrable Securities so
registered or 90 days subsequent to the effective date of the Registration
Statement, and do any and all other acts and things either reasonably necessary
or advisable to enable the Investor to consummate the public sale or other
disposition of the Registrable Securities in jurisdictions where the Investor
desires to effect such sales or other disposition; provided that the Company
shall not be required to take any action that would subject it to the general
jurisdiction of the courts of any jurisdiction in which it is not so subject or
to qualify as a foreign corporation in any jurisdiction where the Company is not
so qualified.

 

(8) In connection with any offering of Registrable Securities registered
pursuant to this Agreement, the Company shall (x) furnish the Investor, at the
Company’s expense, on a timely basis with certificates free of any restrictive
legends representing ownership of the Registrable Securities being sold in such
denominations and registered in such names as the Investor shall request and (y)
instruct the transfer agent and registrar of the Registrable Securities to
release any stop transfer orders with respect to the Registrable Securities and
to cooperate with the Investor and its underwriters (if any).

 

9



--------------------------------------------------------------------------------

(9) Upon the occurrence of any event contemplated by Section 2.10(c)(3)(iii)-(v)
above, the Company shall promptly prepare a post-effective amendment to any
Registration Statement or an amendment or supplement to the related Prospectus
or file any other required document so that, as thereafter delivered to
purchasers of the Registrable Securities included therein, the Prospectus will
not include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. If the Company notifies the Investor
of the occurrence of any Blackout Period or any event contemplated by Section
2.10(c)(3)(iii)-(v) above, the Investor shall suspend the use of the Prospectus,
for a period not to exceed sixty calendar days in accordance with Section
2.10(b), until the requisite changes to the Prospectus have been made.

 

(10) The Company shall, if requested, promptly include or incorporate in a
Prospectus supplement or post-effective amendment to a Registration Statement,
such information as the managing underwriters administering an underwritten
offering of the Registrable Securities registered thereunder reasonably request
to be included therein and to which the Company does not reasonably object and
shall make all required filings of such Prospectus supplement or post-effective
amendment as soon as practicable after they are notified of the matters to be
included or incorporated in such Prospectus supplement or post-effective
amendment.

 

(11) If requested, the Company shall enter into an underwriting agreement with
an investment banking firm or firms (in the case of a registration pursuant to
Section 2.1 or 2.6 selected by the Investor) containing representations,
warranties, indemnities and agreements then customarily included by an issuer in
underwriting agreements with respect to secondary underwritten distributions,
and in connection therewith, if an underwriting agreement is entered into, cause
the same to contain indemnification provisions and procedures substantially
identical to those set forth in Section 2.12 (or such other provisions and
procedures acceptable to the managing underwriters, if any) with respect to all
parties to be indemnified pursuant to Section 2.12 and take all such other
actions as are reasonably requested by the managing underwriters for such
underwritten offering in order to expedite or facilitate the registration or the
disposition of such Registrable Securities.

 

(12) In the event the Investor proposes to conduct an underwritten Public
Offering, then the Company shall: (i) make reasonably available for inspection
by the Investor and its counsel, any underwriter participating in any
distribution pursuant to such Registration Statement, and any attorney,
accountant or other agent retained by the Investor or any such underwriter, all
relevant financial and other records, pertinent corporate documents and
properties of the Company and its subsidiaries as shall be reasonably necessary
to enable them to conduct a “reasonable” investigation for purposes of Section
11(a) of the Securities Act; (ii) cause the Company’s officers, directors and
employees to make reasonably available for inspection all relevant information
reasonably requested by the Investor or any such underwriter, attorney,
accountant or agent in connection with any such Registration Statement, in each
case, as is customary for similar due diligence examinations; provided that any
information that is designated in writing by the Company, in good faith, as
confidential at the time of delivery of such information shall be kept
confidential by the Investor, such underwriter, or any such, attorney,
accountant or agent, unless such disclosure is made in connection with a court

 

10



--------------------------------------------------------------------------------

proceeding or required by Law, or such information becomes available to the
public generally or through a third party without an accompanying obligation of
confidentiality; (iii) obtain opinions of counsel to the Company and updates
thereof (which counsel and opinions (in form, scope and substance) shall be
reasonably satisfactory to the managing underwriters, if any), addressed to the
Investor and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by the Investor and underwriters (it being agreed
that the matters to be covered by such opinion or written statement by such
counsel delivered in connection with such opinions shall include in customary
form, without limitation, as of the date of the opinion and as of the effective
date of the Registration Statement or most recent post-effective amendment
thereto, as the case may be, the absence from such Registration Statement and
the Prospectus included therein, as then amended or supplemented, including the
documents incorporated by reference therein, of an untrue statement of a
material fact or the omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading); (iv)
obtain “cold comfort” letters and updates thereof from the independent public
accountants of the Company (and, if necessary, any other independent public
accountants of any subsidiary of the Company or of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement), addressed to the Investor and
the underwriters, if any, in customary form and covering matters of the type
customarily covered in “cold comfort” letters in connection with primary
underwritten offerings; and (v) deliver such documents and certificates as may
be reasonably requested by the Investor and the managing underwriters, if any,
and with any customary conditions contained in the underwriting agreement or
other agreement entered into by the Company. The foregoing actions set forth in
clauses (iii), (iv) and (v) of this Section 2.10(c)(12) shall be performed at
each closing under any underwritten offering to the extent required thereunder.

 

(13) The Company will use commercially reasonable best efforts to cause such
Registrable Securities to be admitted for quotation on the NASDAQ Stock Market
(“NASDAQ”) or other stock exchange or trading system on which the Common Stock
primarily trades on or prior to the effective date of any Registration Statement
hereunder.

 

(14) The Company shall use commercially reasonable best efforts to take all
other steps reasonably necessary to effect the registration, offering and sale
of the Registrable Securities covered by a Registration Statement contemplated
hereby and enter into any other customary agreements and take such other
actions, including participation of senior management in “roadshows” as are
reasonably required in order to expedite or facilitate the disposition of such
Registrable Securities, and the Company shall secure the participation of its
senior management for such purposes.

 

(15) The Company shall, at the reasonable request of the Investor, hold periodic
meetings with representatives of the Investor to report on the market for the
Company’s securities and opportunities for the Investor to effect sales of such
Registrable Securities.

 

(d) With a view to making available the benefits of certain rules and
regulations of the SEC which may at any time permit the sale of the Registrable
Securities to the public without registration, the Company agrees to:

 

(1) Make and keep public information available, as those terms are understood
and defined in and interpreted under Rule 144, at all times;

 

11



--------------------------------------------------------------------------------

(2) During such time as the Investor holds Registrable Securities, furnish to
the Investor upon request: (i) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144, (ii) a copy of the most
recent annual or quarterly report of the Company, and (iii) such other reports
and documents of the Company as the Investor may reasonably request in availing
itself of any rule or regulation of the SEC allowing the Investor to sell any
such securities without registration.

 

2.11 Expenses of Registration

 

(a) Except as provided in subsection (b) of this Section, all fees and expenses
incident to the registration and sale of Registrable Securities shall be borne
by the Company whether or not a Registration Statement is filed or becomes
effective, including, without limitation, (i) all registration, qualification
and filing fees (including, without limitation, (A) fees with respect to filings
required to be made with NASDAQ and (B) fees and expenses of compliance with
state securities or blue sky Laws (including, without limitation, fees and
disbursements of counsel for the Company or the underwriters, or both, in
connection with blue sky qualifications of the Registrable Securities)), (ii)
messenger and delivery expenses, word processing, duplicating and printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company, and the relevant fees and expenses of the Company’s transfer agent,
printing Preliminary Prospectuses, Prospectuses, Prospectus supplements,
including those delivered to or for the account of the Investor as provided in
this Agreement, and printing or preparing any underwriting agreement, agreement
among underwriters and related syndicate or selling group agreements, pricing
agreements and blue sky memoranda), (iii) fees and disbursements of counsel for
the Company, (iv) fees and disbursements of all independent certified public
accountants for the Company (including, without limitation, the expenses of any
“comfort letters” required by or incident to such performance), (v) the fees and
expenses of any “qualified independent underwriter” or other independent
appraiser participating in an offering pursuant to Section 3 of Rule 2720 of the
Conduct Rules of the NASD (unless such qualified independent underwriter is
required as a result of an affiliation between an underwriter selected by the
Investor and the Investor, in which case such fees and expenses will be borne by
the Investor), (vi) Securities Act liability insurance, if the Company so
desires such insurance, (vii) all out-of-pocket expenses of the Company
(including, without limitation, expenses incurred by the Company, its officers,
directors, employees and agents performing legal or accounting duties or
preparing or participating in “roadshow” presentations or of any public
relations, investor relations or other consultants or advisors retained by the
Company in connection with any roadshow, including travel and lodging expenses
of such roadshows), and (viii) the fees and expenses incurred in connection with
the quotation or listing of shares of Common Stock on any securities exchange or
automated securities quotation system. The fees and expenses set forth in this
Section 2.11(a) are collectively referred to as “Registration Expenses”.

 

(b) The Investor shall pay all underwriting discounts and commissions or
broker’s commissions incurred in connection with the sale or other disposition
of Registrable Securities for or on behalf of the Investor’s account as well as
the fees and expenses of the Investor’s counsel.

 

12



--------------------------------------------------------------------------------

(c) The Investor shall pay all out-of-pocket Registration Expenses reasonably
incurred by the Company unless a Registration Statement shall be effected
pursuant to Section 2.1 or 2.6 within 270 days after a withdrawal as provided in
Section 2.5.

 

2.12 Indemnification

 

(a) Indemnification by the Company. The Company shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by Law, the
Investor and any underwriter participating in the distribution, their respective
officers, directors, partners and agents and employees of each of them, each
Person who controls the Investor or any such underwriter (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) and the
officers, directors, partners, agents and employees of each such controlling
Person (individually, an “Investor Indemnified Person”) from and against any and
all losses, claims, damages, liabilities, costs (including, without limitation,
costs of investigating, preparing to defend, defending and appearing as a
third-party witness and attorneys’ fees and disbursements) and expenses,
including any amounts paid in respect of any settlements (collectively,
“Losses”), joint or several, without duplication, as incurred, arising out of or
based upon any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, Prospectus or form of prospectus, or in any
amendment or supplements thereto or in any Preliminary Prospectus, or arising
out of or based upon, in the case of the Registration Statement or any
amendments thereto, any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and, in the case of the Prospectus or form of prospectus, or in any amendments
or supplements thereto, or in any Preliminary Prospectus, any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading except, in either case, (i) to the extent, but
only to the extent, that such untrue or alleged untrue statement or omission or
alleged omission has been made therein in reliance upon and in conformity with
information furnished in writing to the Company by such Investor Indemnified
Person expressly for use therein and (ii) if the Person asserting any such
Losses who purchased the Registrable Securities which are the subject thereof
did not receive a copy of an amended Preliminary Prospectus or the final
Prospectus (or the final Prospectus as amended or supplemented) at or prior to
the written confirmation of the sale of such Registrable Securities to such
Person (if it is determined that the Company has provided such Preliminary
Prospectus and it was the responsibility of such Investor Indemnified Person to
provide such Person with a current copy of the Prospectus or amended or
supplemented Prospectus, as the case may be) and the untrue statement or alleged
untrue statement or omission or alleged omission of a material fact made in such
Preliminary Prospectus was corrected in the amended Preliminary Prospectus or
the final Prospectus (or the final Prospectus as amended and supplemented).

 

(b) Indemnification by Investor. In connection with any Registration Statement
in which the Investor as a holder of Registrable Securities is participating,
the Investor shall severally but not jointly, without limitation as to time,
indemnify and hold harmless, to the fullest extent permitted by Law, the
Company, any underwriter participating in the distribution

 

13



--------------------------------------------------------------------------------

and their respective directors, officers, agents and employees, each Person who
controls the Company or any such underwriter (within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Person (individually, a
“Company Indemnified Person”), from and against any and all Losses, as incurred,
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, Prospectus, or form of
prospectus, or in any amendment or supplement thereto or in any Preliminary
Prospectus, or arising out of or based upon, in the case of the Registration
Statement or any amendments thereto, any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, and, in the case of the Prospectus, or form of
prospectus, or in any amendments or supplements thereto, or in any Preliminary
Prospectus, any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in either case, to the
extent, but only to the extent, that such untrue or alleged untrue statement or
omission or alleged omission has been made therein in reliance upon and in
conformity with information furnished in writing to the Company by the Investor
expressly for use therein or (ii) the failure of the Investor (if it is
determined that it was the responsibility of the Investor) at or prior to the
written confirmation of the sale of the Registrable Securities to send or
deliver a copy of an amended Preliminary Prospectus or the final Prospectus (or
the final Prospectus as amended or supplemented) to the Person asserting any
such Losses who purchased the Registrable Securities which are the subject
thereof and the untrue statement or alleged untrue statement or omission or
alleged omission of a material fact made in such Preliminary Prospectus was
corrected in the amended Preliminary Prospectus or the final Prospectus (or the
final Prospectus as amended and supplemented).

 

(c) Conduct of Indemnification Proceedings. Each Indemnified Person shall give
prompt notice to the party or parties from which such indemnity is sought (the
“indemnifying parties”) of the commencement of any action or proceeding
(including any governmental investigation) (collectively “Proceedings” and
individually a “Proceeding”) with respect to which such Indemnified Person seeks
indemnification or contribution pursuant hereto; provided, however, that the
failure so to notify the indemnifying parties shall not relieve the indemnifying
parties from any obligation or liability except to the extent that the
indemnifying party was otherwise unaware of such Proceeding and the indemnifying
parties shall have been materially prejudiced by such failure. The indemnifying
parties shall have the right, exercisable by giving written notice to an
Indemnified Person promptly after the receipt of written notice from such
Indemnified Person of such Proceeding, to assume, at the indemnifying parties’
expense, the defense of any such proceeding, with counsel reasonably
satisfactory to such Indemnified Person and shall pay as incurred the fees and
disbursements of such counsel related to such Proceeding; provided, however,
that an Indemnified Person or Indemnified Persons (if more than one such
Indemnified Person is named in any Proceeding) shall have the right to employ
separate counsel in any such Proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person or Indemnified Persons unless: (i) the indemnifying
party or parties agree to pay such fees and expenses; or (ii) the indemnifying
parties fail promptly to assume the defense of such Proceeding or fail promptly
to employ counsel reasonably satisfactory to such Indemnified Person or
Indemnified Persons; or (iii) the named parties to any such action (including
any impleaded parties) include both an Indemnified Person and the indemnifying
party, and the Indemnified

 

14



--------------------------------------------------------------------------------

Person or Indemnified Persons shall have been advised by counsel that there may
be a conflict between the positions of the indemnifying party or an Affiliate of
the indemnifying party and such Indemnified Person or Indemnified Persons in
conducting the defense of such action or proceeding or that there may be legal
defenses available to such Indemnified Person or Indemnified Persons different
from or in addition to those available to the indemnifying party or such
Affiliate, in which case, if such Indemnified Person or Indemnified Persons
notifies the indemnifying parties in writing that it elects to employ separate
counsel at the expense of the indemnifying parties, the indemnifying parties
shall not have the right to assume the defense thereof and such counsel shall be
at the expense of the indemnifying parties, it being understood, however, that
the indemnifying parties shall not, in connection with any one such Proceeding
or separate but substantially similar or related Proceedings in the same
jurisdiction, arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys (together with appropriate local counsel) at any time for such
Indemnified Person or Indemnified Persons. Whether or not such defense is
assumed by the indemnifying parties, such indemnifying parties or Indemnified
Person or Indemnified Persons will not be subject to any liability for any
settlement made without its or their consent (but such consent will not be
unreasonably withheld). No indemnifying party shall be liable for any settlement
of any such action or proceeding effected without its written consent, but if
settled with its written consent each indemnifying party jointly and severally
agrees, subject to the exception and limitations set forth above, to indemnify
and hold harmless each Indemnified Person from and against any loss or liability
by reason of such settlement. No indemnification provided for in Section 2.12(a)
or 2.12(b) shall be available to any party who shall fail to give notice as
provided in this Section 2.12(c) if the party to whom notice was not given was
unaware of the proceeding to which such notice would have related and was
materially prejudiced by the failure to give such notice, but the failure to
give such notice shall not relieve the indemnifying party or parties from any
liability which it or they may have to an Indemnified Person otherwise than on
account of the provisions of Section 2.12(a) or 2.12(b). No indemnifying party
shall, without the consent of the Indemnified Person, consent to entry of any
settlement which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Person of a release from all
liability in respect of such claim or litigation.

 

(d) Contribution. If the indemnification provided for in this Section 2.12 is
unavailable to an Indemnified Person or is insufficient to hold such Indemnified
Person harmless for any Losses in respect to which this Section 2.12 would
otherwise apply by its terms, except by reasons of Section 2.12(a)(i) or (ii)
hereof or the failure of the Indemnified Person to give notice as required in
Section 2.12(c) hereof (provided that the indemnifying party was unaware of the
proceeding to which such notice would have related and was materially prejudiced
by the failure to give such notice), then each applicable indemnifying party, in
lieu of indemnifying such Indemnified Person, shall have an obligation to
contribute to the amount paid or payable by such Indemnified Person as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and such Indemnified Person,
on the other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The amount paid or payable by a party as a result of any Losses shall be deemed
to include any legal or other fees or expenses incurred by such party in
connection with any Proceeding, to the extent such party would have been
indemnified for such expenses if the indemnification provided for in Section
2.12(a) or Section 2.12(b) were available to such party. The parties hereto
agree that it would not be just

 

15



--------------------------------------------------------------------------------

and equitable if contribution pursuant to this Section 2.12(d) were determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to above. No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

(e) Remedies Cumulative. The indemnity, contribution and expense reimbursement
obligations under this Section 2.12 shall be in addition to any liability each
indemnifying party may otherwise have and shall remain operative and in full
force and effect regardless of any investigation made by or on behalf of any
Indemnified Person.

 

(f) Underwriting Agreement Controls. In the event of any conflict between the
indemnification and contribution terms as herein set forth and as set forth in
any underwriting agreement entered pursuant hereto, the underwriting agreement
shall control.

 

(g) Survival. The obligations of the Company and the Investor under this Section
2.12 shall survive the completion of any offering of Registrable Securities in a
Registration Statement.

 

2.13 Assignment of Registration Rights

 

The registration rights set forth in this Agreement shall be transferable or
assignable by the Investor, in whole or in part and from time to time; provided
that each transferee agrees in writing to be subject to all the terms and
conditions of this Agreement and provided further that the transferees can only
exercise a Demand if they independently or together with the Investor and/or
other transferees, satisfy the conditions and limits in Sections 2.1 through
Section 2.6. The Investor shall notify the Company of any such transfer. No
assignment by the Investor of its registration rights under this Agreement will
have the effect of increasing the aggregate number of Demand obligations of the
Company. The Investor shall not assign the registration rights to more than two
parties in the aggregate.

 

ARTICLE 3

 

MISCELLANEOUS

 

3.1 Further Action

 

Each of the parties shall use commercially reasonable efforts to take, or cause
to be taken, all appropriate action, do or cause to be done all things
necessary, proper or advisable under applicable Law, and to execute and deliver
such documents and other papers, as may be required to carry out the provisions
of this Agreement and consummate and make effective the transactions
contemplated by this Agreement.

 

3.2 Expenses

 

Except as otherwise specified in this Agreement, all costs and expenses,
including, without limitation, fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement and the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.

 

16



--------------------------------------------------------------------------------

3.3 Notices

 

All notices, requests, claims, demands and other communications hereunder shall
be in writing and shall be given or made (and shall be deemed to have been duly
given or made upon receipt) by delivery in person, by an internationally
recognized overnight courier service, by telecopy or registered or certified
mail (postage prepaid, return receipt requested) to the respective parties at
the following addresses (or at such other address for a party as shall be
specified in a notice given in accordance with this Section 3.3):

 

  (a) if to the Company:

 

Corautus Genetics Inc.

75 Fifth Street, NW

Suite 313

Atlanta, GA 30318

Telecopy: (404) 526-6218

Attention: Chief Executive Officer

 

with a copy (which shall not constitute notice) to:

 

McKenna Long & Aldridge LLP

303 Peachtree Street, Suite 5300

Atlanta, GA 30308

Telecopy: (404) 527-4198

Attention: Robert E. Tritt

 

  (b) if to the Investor:

 

Boston Scientific Corporation

One Boston Scientific Place

Natick, MA 01760-1537

Telecopy: (508) 650 8956

Attention: General Counsel

 

Any notice, if mailed and properly addresses with postage prepaid or if properly
addressed and sent by pre-paid courier service, shall be deemed given when
received; and notice, if transmitted by facsimile, shall be deemed given when
the confirmation of transmission thereof is received by the transmitter.

 

17



--------------------------------------------------------------------------------

3.4 Interpretation and Rules of Construction

 

In this Agreement, except to the extent that the context otherwise requires:

 

(a) when a reference is made in this Agreement to an Article, Section, Exhibit
or Schedule, such reference is to an Article or Section of, or a Schedule to,
this Agreement unless otherwise expressly indicated;

 

(b) the Section headings for this Agreement are for reference purposes only and
do not affect in any way the meaning or interpretation of this Agreement;

 

(c) whenever the words “include”, “includes” or “including” are used in this
Agreement, they are deemed to be followed by the words “without limitation”;

 

(d) the words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement;

 

(e) all terms defined in this Agreement have such defined meanings when used in
any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;

 

(f) the definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms;

 

(g) any Law defined or referred to herein or in any agreement or instrument that
is referred to herein means such Law or statute as from time to time amended,
modified or supplemented, including by succession of comparable successor Laws;

 

(h) the use of “or” is not intended to be exclusive unless expressly indicated
otherwise; and

 

(i) all references to currency, monetary values and dollars shall mean United
States (U.S.) dollars and all payments hereunder shall be made in United States
dollars.

 

3.5 Public Announcements

 

No party shall make, or cause to be made, any press release or public
announcement in respect of this Agreement or the transactions contemplated by
this Agreement or otherwise communicate with any news media without the prior
written consent of the other party in respect of this Agreement or the
transactions contemplated by this Agreement, and the parties shall cooperate as
to the timing and contents of any such press release or public announcement.

 

3.6 Severability

 

If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any Law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
for so long as the economic or legal substance of the transactions contemplated
by this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated by
this Agreement are consummated as originally contemplated to the greatest extent
possible.

 

18



--------------------------------------------------------------------------------

3.7 Entire Agreement

 

The Transaction Documents constitute the entire agreement of the parties with
respect to the subject matter hereof and thereof and supersede all prior
agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof and thereof.

 

3.8 Remedies

 

In the event of a breach by any party of any of its obligations under this
Agreement, the other party, in addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, will be
entitled to specific performance of its rights under this Agreement. The Company
and the Investor agree that monetary damages would not be adequate compensation
for any loss incurred by reason of a breach by the Company or the Investor, as
the case may be, of any of the provisions of this Agreement and hereby further
agrees that, in the event of any action for specific performance in respect of
such breach, the Company or the Investor, as the case may be, shall waive the
defense that a remedy at law would be adequate. No failure or delay on the part
of the Company or the Investor in exercising any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

 

3.9 Assignment

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Neither party may
assign this Agreement without the prior written consent of the other party;
provided, however, that the Investor may assign registration rights in
accordance with Section 2.13, the assignor shall however remain liable for any
obligation in connection with a registration which was effected under this
Agreement for such assignor.

 

3.10 Successors and Assigns

 

Except as otherwise provided herein, the terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties (including transferees of any shares of Registrable
Securities). Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 

3.11 Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the Laws
of the State of New York. The parties unconditionally and irrevocably agree and
consent to the exclusive jurisdiction of the courts located in the State of New
York and waive any objection with respect thereto, for the purpose of any
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, and further agree not to commence any such
action, suit or proceeding except in any such court.

 

19



--------------------------------------------------------------------------------

3.12 Counterparts

 

This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties in
separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed, or has caused to be
executed by its duly authorized representative, this Agreement as of the date
first written above.

 

CORAUTUS GENETICS INC. By:  

/s/ Richard E. Otto

--------------------------------------------------------------------------------

Name:   Richard E. Otto Title:   Chief Executive Officer BOSTON SCIENTIFIC
CORPORATION By:  

/s/ Lawrence C. Best

--------------------------------------------------------------------------------

Name:   Lawrence C. Best Title:   Executive Vice President &     Chief Financial
Officer

 

21



--------------------------------------------------------------------------------

Exhibit A

 

List of Agreements relating to Registration Rights

 

1. Investor Rights Agreement between Urogen Corp. Baxter Healthcare Corporation,
Ivor Royston, Paul Quadros and Robert Sobol, dated July 8, 1998, as amended by
the First Amendment to Investor Rights Agreement.

 

2. Registration Rights Agreement between Genstar Therapeutics Corporation and
certain holders dated May 15, 2000.

 

3. Warrants agreement with SCO Financial, dated October 18, 2001.

 

4. Warrant agreement with Lyon & Lyon, dated May 8, 2002.

 

5. Two warrant agreements with CEOCast, Inc., dated June 19, 2002.

 

6. Investor Rights Agreement between Corautus Genetics Inc. and Boston
Scientific Corporation, dated July 30, 2003.

 

7. Agreements with investors purchasing up to 3,000,000 shares of the Company’s
common stock concurrently with or shortly after the closing for the Investment
Agreement.